Citation Nr: 1816621	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-32 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residual scarring, right knee. 

2.  Entitlement to a rating in excess of 30 percent for status/post total right knee replacement, prior to March 24, 2014 (formerly rated as moderately severe osteoarthritis, right knee).

3.  Entitlement to a rating in excess of 60 percent for status/post total right knee replacement, since March 24, 2014.


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1960 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran underwent a total right replacement in August 2009. 

2.  As a result of surgery, the Veteran has one longitudinal anterior knee scar that is 17 inches (ins.) in length, stable, and results in no underlying limitation of motion or other impairment. 

3.  Status/post surgery, the Veteran's right knee disability was manifested by pain on motion, limitation of extension to 10 degrees, and limitation of flexion to 90 degrees, inability to squat or kneel, and lack of endurance; but not by ankylosis, malunion or nonunion of the tibia and fibula, limitation of extension to 30 degrees or more, severe painful motion, weakness in the affected extremity.  

4.  The Veteran is in receipt of the maximum 60 percent rating for his total right knee replacement from March 24, 2014. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residual scarring, right knee, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118, Diagnostic Code (DC) 7804 (2017). 

2.  The criteria for a rating in excess of 30 percent status/post total right knee replacement, prior to March 24, 2014, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.59, 4.71a, DCs 5003, 5055, 5256-5262 (2017). 

3.  The criteria for a rating in excess of  60 percent for status/post total right knee replacement since March 24, 2014, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.7, 4.59, 4.71a, DCs 5003, 5055, 5256-5263 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Residual Scarring

In order to warrant a rating in excess of 10 percent for residual scarring, the evidence must show:  

* three or four scars that are unstable or painful (20 percent under DC 7804); 
* other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, require the evaluation of any disabling effects not considered in a rating provided under DCs 7800-7804 under an appropriate diagnostic code. 

Other diagnostic codes relating to scarring are DC 7800 (burn scars of the head, face, or neck), DC 7801 (burn scars to areas other than the head, face, or neck), 7802 (burn scars that are superficial).  These disorders are not shown in the record for the period on appeal and application of those diagnostic codes is not warranted. 

In this regard, the Board finds that the Veteran's scar is properly rated under DC 7804.  Specifically, In a May 2011 VA scar examination, the examiner identified the scar as placed on the right lower extremity, midline distal thigh and across the anterior knee.  The Veteran reported intermittent pain, but there was no skin breakdown noted.  The examiner noted that the scar was 3 ins. wide and 17 ins. long, and stated that it was painful but had no other disabling effects.  The skin showed signs of inflammation and edema.  There was no gross distortion, asymmetry, and no evidence that the scar was unstable. 

A February 2014 VA examination revealed results largely consistent with the May 2011 examination.  The examiner noted that the Veteran did not have any scars or disfigurement of the head, face or neck.  The Veteran reported occasional dull pain, but there was no loss of covering of skin, or scars due to burns.  The examiner noted that the scar was 17 ins. long, stable, and resulted in no other pertinent findings, complications, or limitations in functional impact.    

Upon review of all the evidence of record, both lay and medical, the residual scarring does not warrant a rating in excess of 10 percent under DC 7804 at any time during the appeal period.  The May 2011 and February 2014 examinations both specifically noted one painful, but stable scar with no other residual symptomatology.  Therefore, a rating in excess of 10 percent is not warranted under DC 7804.

Further, the scar does not result in any disabling effects to warrant a rating under another appropriate diagnostic code in accordance with DC 7805.  As such, a preponderance of the evidence weighs against a higher rating and the appeal is denied.  


Rating Prior to March 24, 2014

The assignment of a particular diagnostic code is completely dependent on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately reversed if the action does not result in the reduction of compensation payments.  38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

From September 1996, the Veteran was rated under DC 5257 for instability, with a separate rating under DC 5003 for arthritis added in July 1997.  In August 2009, he underwent total right knee replacement.  The RO ultimately changed the diagnostic code to DC 5055 (total knee replacement) as it was more representative of his disability.  He was granted a 100 percent rating for 14 months after surgery, then reduced to the minimum rating of 30 percent for a total knee replacement effective October 1, 2010.  

Under DC 5055, a 100 percent rating is assigned with a subsequent minimum rating of 30 percent assigned thereafter.  A higher rating is possible with intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to DCs 5256, 5261, or 5262.  As such, a rating in excess of 30 percent will be warranted with:

* ankylosis in flexion between 10 degrees and 20 degrees (40 percent under DC 5256);
* extension of limitation to 30 degrees (40 percent under DC 5261); or
* nonunion of the tibia and fibula, with loose motion requiring a brace (40 percent under DC 5262).

Based on the evidence of record, a rating in excess of 30 percent for the right knee disability from October 1, 2010, to March 24, 2014, is not warranted.  Specifically, in December 2010, the Veteran underwent a CT scan of his right knee.  Imaging revealed a right knee status/post knee replacement, with edema and probable joint effusion, but otherwise with soft tissues within normal limits. 

In a January 2011 VA examination, the Veteran complained of pain which was getting progressively worse, pain, stiffness, weakness, crepitus, tenderness and incoordination.  He denied instability, locking episodes, effusions, or flare-ups.  There was no evidence of malunion or nonunion of the tibia and fibula or ankylosis and right knee extension was noted to be normal.  

There is no evidence that the VA examiner or medical reports of record are not competent or credible, and as the examination was based on accurate facts and an objective examination of the Veteran, it is entitled to significant probative weight in determining the severity of the Veteran's right knee disability during this period of the appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA treatment records from this period have been associated with the claims file.  Treatment records reflect continued complaints of right knee pain, but are otherwise silent for any notations of malunion or nonunion of the tibia or fibula, ankylosis, weakness of the left lower extremity or chronic severe pain.  

In weighing the evidence of record, the preponderance of the evidence is against a finding that a rating in excess of 30 percent from October 1, 2010, is warranted.  Beginning with the three diagnostic codes used to rate intermediate levels of impairment, there is no evidence, either in the VA examination reports or treatment records associated with the file, of limitation of extension of the right knee greater than 30 degrees, which is necessary for a rating in excess of 30 percent to be assigned based on limitation of extension.  

While the Veteran has noted that limitation of motion is present, he has not provided any percentage or degree estimates concerning limitation of extension during this period.  Thus, for the purposes of rating the disability based on limitation of extension, these statements are of minimal probative value, and are outweighed by the specific measurements noted in the VA examination report and treatment records.  Therefore, a higher rating is not warranted under DC 5261.  

With respect to DC 5256, there is no evidence of ankylosis of any kind affecting the right knee.  The Veteran has not alleged that his right knee is permanently fixed in a particular position, and the VA examiner affirmatively noted that ankylosis was not present.  Range of motion testing also shows that he is able to move his right knee, which proves his right knee is not ankylosed for VA purposes.  

Concerning DC 5262, there is no competent evidence of nonunion or malunion of the tibia and fibula.  Further, there is no evidence of loose movement as contemplated by the rating criteria.  Thus, an increased rating based on malunion or nonunion of the tibia and fibula with loose motion and use of a brace is not warranted, as the Veteran's disability picture does not more nearly approximate that level of severity. 

Finally, a 60 percent rating under DC 5055 is not warranted.  While the Veteran has complained of pain, his pain has not been noted to be severe in either the VA examination report or the treatment records associated with the file.  

In evaluating the Veteran's level of disability for this period functional loss was considered.  The evidence shows that he has, at different times, complained of aching, stiffness, pain, tenderness, and weakness, all of which he is competent to report.  However, the examiner noted no further loss of function or range of motion due to factors such as weakness, incoordination, fatigability, flare-ups or pain after repetitive testing.  Thus, the examiner specifically considered these factors, and their effects, when providing the assessment of the range of motion.  As such, the Veteran's statements concerning additional functional impairment due to these factors are outweighed by the findings of the examiner.  

No additional higher or alternative ratings under different diagnostic codes for the right knee can be applied during this period, as none of the remaining diagnostic codes covering disabilities could result in a rating in excess of 30 percent.  All potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against a higher separate rating prior to March 24, 2014, what was rated as osteoarthritis of the right knee.  For these reasons, the appeal is denied.

Rating in Excess of 60 Percent from March 24, 2014

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed. 38 C.F.R. § 4.68.  With respect to the knee, amputation at the middle or lower thirds of the thigh warrants a 60 percent rating. See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162, 5163, 5164. A higher rating is not warranted because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  

In this case, the Veteran is in receipt of the maximum 60 percent rating for residuals of a total right knee replacement from March 24, 2014.  Therefore, a rating in excess of 60 percent for his service-connected residuals of a total right knee replacement is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, that aspect of the appeal is denied. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial rating in excess of 10 percent for residual scarring, right knee, is denied.

A rating in excess of 30 percent for status/post total right knee replacement, prior to March 24, 2014, is denied.

A rating in excess of 60 percent status/post total right knee replacement, since March 24, 2014, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


